          Case 1:18-cv-06729-ENV-ST Document 18 Filed 02/14/19 Page 1 of 2 PageID #: 63
                                               Weisberg Law
                                           Attorneys & Counselors at Law
                                                   LICENSED IN PA & NJ

                                            7 South Morton Avenue
                                          Morton, Pennsylvania 19070
                                               Ph: 610.690.0801
                                               Fax: 610.690.0880
Additional Offices                                                                      Matthew B. Weisberg*^
Philadelphia, Pa                                                                        L. Anthony DiJiacomo~
Bala Cynwyd, Pa                                                                         David A. Berlin^
                                                                                        Robert P. Cocco~+
                                                                                        Gary Schafkopf^+
                                                                                        Brian Mildenberg~+
                                                                                        Marc Weisberg~+
                                                                                        Yanna Panagopoulos~+

                                                                                         *NJ & PA Office Manager
                                                                                         ^Licensed in PA & NJ
Web-Site: www.weisberglawoffices.com                                                     ~Licensed in PA
E-Mail: mweisberg@weisberglawoffices.com                                                 +Of Counsel


                                               Thursday, February 14, 2019


          Via ECF
          Judge Eric. N. Vitaliano
          Magistrate Judge Steven Tiscione

                            RE:    Teresa Harrington v. Delta Airlines, Inc.
                                   United States District Court | Eastern District of New York
                                   No. 1:18-cv-06729

          Your Honor:

                  The undersigned represents Plaintiff in this matter. Plaintiff’s response to Defendant’s
          letter motion for a pre-motion conference is due tomorrow, February 15, 2019.

                 In lieu of a response, Plaintiff’s respectfully request leave to amend her complaint. Due to
          the complexity of this matter, Plaintiff further respectfully requests 21 days to amend her
          complaint. Plaintiff has conferred with Defendant and Defendant indicated no objection but said
          the Court must grant permission.

                 Plaintiff further respectfully requests that the initial conference on March 1, 2019 be
          adjourned.

                     Thank you for this Honorable Court’s kind consideration.

                                                                Sincerely,

                                                                /s/ Matthew B. Weisberg, Esquire
                                                                Matthew B. Weisberg, Esquire (PHV)
Case 1:18-cv-06729-ENV-ST Document 18 Filed 02/14/19 Page 2 of 2 PageID #: 64




MBW/hcm
Cc: Ira G. Rosenstein, Esq.
    Blair Robinson, Esq.
    Hanna E. Martin, Esq.
    Brian Mildenberg, Esq.
    Vikrant Pawar, Esq.
